Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 1 of 18 PageID #: 102




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  WE THE PATRIOTS USA, INC.,               :
  DIANE BONO,                              :
  MICHELLE MELENDEZ,                       :       Dkt. No.:1:21-cv-4954
  MICHELLE SYNAKOWSKI,                     :
       Plaintiffs,                         :
  v.                                       :
                                           :
  KATHLEEN HOCHUL - GOVERNOR               :
  OF NEW YORK; HOWARD                      :
  ZUCKER, M.D, - COMMISSIONER,             :
  NEW YORK STATE DEPARTMENT                :
  OF HEALTH                                :
       Defendants.                         :       SEPTEMBER 13, 2021

        MEMORANDUM OF LAW IN SUPPORT OF EMERGENCY MOTION FOR
                     INJUNCTION PENDING APPEAL

        The Plaintiffs respectfully request the Court to immediately issue an injunction

  pending appeal to Federal Rule of Civil Procedure 62(d) staying enforcement of New York

  State Health Regulation, Title 10, § 2.61.

                                    Factual Background

        On August 16, 2021, then New York Governor Andrew Cuomo promised New York

  health care workers that the state’s coming COVID-19 vaccine mandate for healthcare

  workers would allow for “limited exceptions for those with religious or medical reasons.”

  Exhibit B, pp. 1-2. On August 26, 2021, the Defendants promulgated New York State

  Health Regulation, Title 10, § 2.61 with no public notice and comment period. The

  regulation departed drastically from then Governor Cuomo’s promises by eliminating

  religious exemptions for healthcare workers when it comes to the Defendants’ COVID-19

  vaccination mandate. Exhibit A, p. 2




                                               1
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 2 of 18 PageID #: 103




         New York State Health Regulation, Title 10, § 2.61 covers “any facility or institution

  included in the definition of ‘hospital’ … including but not limited to general hospitals,

  nursing homes, and diagnostic and treatment centers….” Id. at p. 1. It applies to

         all persons employed or affiliated with a covered entity, whether paid or
         unpaid, including but not limited to employees, members of the medical and
         nursing staff, contract staff, students, and volunteers, who engage in
         activities such that if they were infected with COVID-19, they could
         potentially expose other covered personnel, patients or residents to the
         disease.

  Id. at p. 2. The regulation requires “[c]overed entities … [to] continuously require

  personnel to be fully vaccinated against COVID-19, with the first dose for current

  personnel received by September 27, 2021 for general hospitals and nursing homes, and

  by October 7, 2021 for all other covered entities absent receipt of an exemption as

  allowed….” Id. at p. 2.

         The only exemption that New York State Health Regulation, Title 10, § 2.61

  provides is a “medical exemption.” Id. at p. 2.

  Vaccines – Ingredients:

         The three major COVID-19 vaccines – Johnson & Johnson (Janssen), Pfizer, and

  Moderna – use cells artificially developed using fetal cells taken from aborted fetuses in

  the 1970s and the 1980s in their testing, manufacture, or both. See COVID-19 Vaccines

  & Fetal Cells, Michigan Department of Health & Human Services. 1

         Johnson & Johnson used an aborted fetal cell line to produce and manufacture its

  vaccine. Id. Pfizer and Moderna did not use an aborted fetal cell line to produce and




  1https://www.michigan.gov/documents/coronavirus/COVID-
  19_Vaccines_and_Fetal_Cells_031921_720415_7.pdf

                                                 2
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 3 of 18 PageID #: 104




  manufacture their vaccines, but they did use an aborted fetal cell line to confirm its efficacy

  prior to producing and manufacturing it. Id.

  Northwell Health & Plaintiffs Diane Bono & Michelle Melendez:

         Plaintiff Diane Bono is a registered nurse at Syosset Hospital in New York and is

  employed by Northwell Health. Exhibit C – Affidavit of Diane Bono, ¶ 3. She is a

  practicing Christian and believes in “the sanctity of life, born and unborn.” Id. at ¶ 5. She

  believes that abortion is morally evil and that its fruits are as well. Id. at ¶ 5. As such, she

  has a sincere religious objection to taking any of the available COVID-19 vaccines

  because they use aborted fetal cell lines. Id. at ¶ 6. On August 23, 2021, she submitted a

  request for a religious exemption from New York’s COVID-19 vaccination mandate to

  Northwell Health. Exhibit D – Religious Exemption Denial For Diane Bono. Northwell

  Health denied her religious exemption on August 31, 2021 and explained why:

         We have received your request dated August 23, 2021 for an
         accommodation in the form of a religious exemption from New York State’s
         mandate that requires all health care personnel receive their first dose of
         the COVID-19 vaccine by September 27, 2021. On August 18, 2021, the
         New York State Department of Health (“DOH”) issued this mandate under
         Section 16 of the Public Health Law. However, on August 26, 2021 the DOH
         announced that religious exemptions are not permitted under the State
         mandate. It is for this reason that we are unable to grant your request for a
         religious exemption.

  Id.

         It then delivered her an ultimatum: “If you choose to not receive your first shot

  between now and September 27, 2021, you will be non-compliant with the NYS mandate

  and your continued employment will be at risk.” Id.

         Bono has elected not to comply with the Defendants’ mandate because it would

  violate her religious beliefs. Exhibit C, ¶ 7. Her choice will subject her to the termination



                                                 3
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 4 of 18 PageID #: 105




  of her current employment and will bar her from obtaining other employment as a nurse

  unless she yields and receives a COVID-19 vaccination. Id. at ¶ 9.

         Plaintiff Michelle Melendez is a registered nurse at Syosset Hospital in New York

  and is employed by Northwell Health. Exhibit E – Affidavit of Michelle Melendez, ¶¶ 2-

  3. She is a practicing Catholic and believes in “the sanctity of life, born and unborn.” Id.

  at ¶¶ 4-5. She believes that abortion is morally evil and that its fruits are as well. Id. at ¶

  5. As such, she has a sincere religious objection to taking any of the available COVID-19

  vaccines because they use aborted fetal cell lines. Id. at ¶ 6. On August 22, 2021, she

  submitted a request for a religious exemption from New York’s COVID-19 vaccination

  mandate to Northwell Health. Exhibit F – Religious Exemption Denial For Michelle

  Melendez. Northwell Health denied her religious exemption on August 31, 2021 and

  explained why:

         We have received your request dated August 22, 2021 for an
         accommodation in the form of a religious exemption from New York State’s
         mandate that requires all health care personnel receive their first dose of
         the COVID-19 vaccine by September 27, 2021. On August 18, 2021, the
         New York State Department of Health (“DOH”) issued this mandate under
         Section 16 of the Public Health Law. However, on August 26, 2021 the DOH
         announced that religious exemptions are not permitted under the State
         mandate. It is for this reason that we are unable to grant your request for a
         religious exemption.

  Id.

         Northwell Health, however, did not issue the same direct ultimatum to Melendez

  as it did to Diane Bono. Melendez, however, believes that, like Bono, she will be

  terminated on or after September 27, 2021 if she refuses to get a COVID-19 vaccine.

  Exhibit E, ¶ 8.




                                                4
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 5 of 18 PageID #: 106




         Melendez has elected not to comply with the Defendants’ mandate because it

  would violate her religious beliefs. Id. at ¶ 7. Her choice will subject her to the termination

  of her current employment and will bar her from obtaining other employment as a nurse

  unless she yields and receives a COVID-19 vaccination. Id. at ¶ 9.

  Michelle Synakowski:

         Michelle Synakowski is a registered nurse employed at St. Joseph’s Hospital in

  New York. Exhibit G – Affidavit of Michelle Synakowski. She is a practicing Catholic

  and believes in “the sanctity of life, born and unborn.” Id. at ¶¶ 4-5. She believes that

  abortion is morally evil and that its fruits are as well. Id. at ¶ 5. As such, she has a sincere

  religious objection to taking any of the available COVID-19 vaccines because they use

  aborted fetal cell lines. Id. at ¶ 6. She will not comply with New York’s vaccination

  mandate, and her employer has informed her that it will terminate her employment on

  September 21, 2021 if she does not receive the vaccine because it is required to do so

  by New York State Health Regulation, Title 10, § 2.61. Id. at ¶¶ 7-8. Her choice will subject

  her to the termination of her current employment and will bar her from obtaining other

  employment as a nurse unless she yields and receives a COVID-19 vaccination. Id. at ¶

  9.

  Procedural History:

         On September 2, 2021, the Plaintiffs filed this action seeking injunctive relief to

  stay enforcement of New York State Health Regulation, Title 10, § 2.61. Dkt. 2. On

  September 12, 2021, they filed a motion for an emergency temporary restraining order

  and for a preliminary injunction. Dkt. 6. The Court denied that motion on September 12,

  2021 without opinion. The Plaintiffs then filed a notice of appeal that same day. Dkt. 8.



                                                 5
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 6 of 18 PageID #: 107




                                           Argument

         Fed. R. Civ. P. 62(d) provides that, while an appeal is pending from an interlocutory

  order that refuses an injunction, the Court may grant an injunction on terms that secure

  the opposing party’s rights. See also Kidder, Peabody & Co., Inc. v. Maxus Energy Corp.,

  925 F.2d 556 (2d Cir. 1991). Much like a preliminary injunction, the Second Circuit has

  established four factors that the Court must consider: “(1) whether the movant will suffer

  irreparable injury absent a stay, (2) whether a party will suffer substantial injury if a stay

  is issued, (3) whether the movant has demonstrated “a substantial possibility, although

  less than a likelihood, of success” on appeal, and (4) the public interests that may be

  affected.” LaRouche v. Kezer, 20 F.3d 68, 72 (2d Cir. 1994).

         The Plaintiffs more than satisfy this test.

  I.     THE PLAINTIFFS WILL SUFFER IRREPARABLE HARM IF THE COURT DOES
         NOT GRANT THEIR REQUEST FOR A TEMPORARY RESTRAINING ORDER.

         To show irreparable harm, the Plaintiffs must show that, absent a temporary

  restraining order, they will “suffer an injury that is neither remote nor speculative, but

  actual and imminent, and one that cannot be remedied if a court waits until the end of trial

  to resolve the harm.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d

  Cir. 2009). “Where there is an adequate remedy at law, such as an award of money

  damages, injunctions are unavailable except in extraordinary circumstances.” Id. at 118-

  19. Courts will presume that a movant has established irreparable harm in the absence

  of injunctive relief when the movant’s claim involves the alleged deprivation of a

  constitutional right. Am. Civil Liberties Union v. Clapper, 804 F.3d 617, 622 (2d Cir. 2015).

  In particular, the Supreme Court has stated that “[t]he loss of First Amendment freedoms,




                                                6
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 7 of 18 PageID #: 108




  for even minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v.

  Burns, 427 U.S. 347, 373 (1976).

         The Plaintiffs here are entitled to the presumption of irreparable harm in the

  absence of injunctive relief because they have alleged that they will be wholly deprived

  of their constitutional rights to the free exercise of religion, privacy, and medical freedom.

         The Plaintiffs also show actual and imminent harm that is irreparable and caused

  by New York State Health Regulation, Title 10, § 2.61 because they will be terminated

  and barred from working as healthcare professionals in New York unless they receive

  COVID-19 vaccinations in violation of their religious beliefs. This harm is imminent as at

  least one plaintiff – Michelle Synakowski – will be terminated on September 21, 2021 and

  the other two plaintiffs – Diane Bono and Michelle Melendez – will be terminated on

  September 27, 2021. No amount of money will repair the damage caused by such

  terminations and the subsequent bar for the Plaintiffs to reenter the healthcare field in

  New York.

  II.    NO PARTY WILL SUFFER SUBSTANTIAL INJURY IF THE COURT ISSUES AN
         INJUNCTION PENDING APPEAL.

         For more than a year and a half, healthcare workers in New York have successfully

  and safely delivered health care to patients during the COVID-19 pandemic. They have

  not suddenly lost their ability to be professional and deliver safe care to patients. Nor have

  hospitals lost the ability to make operational decisions regarding on how to maximize the

  protection of patients while respecting the Plaintiffs’ religious beliefs. In other words, a

  COVID-19 vaccination is no magic antidote.

         While the Defendants have mandated that all healthcare workers receive a

  COVID-19 vaccination, they will not suffer a substantial injury if a portion of New York’s


                                                7
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 8 of 18 PageID #: 109




  healthcare workers go unvaccinated, but follow the Defendants’ other health guidelines

  as they have done throughout the COVID-19 pandemic. The Defendants also have other

  options to protect their interests while the Plaintiffs pursue their appeal like requiring

  unvaccinated healthcare workers to only work with certain low-risk populations. Instead

  of creating a system of reasonable accommodation, they have created a system of

  unreasonable termination.

         The Defendants cannot claim in good faith that they will suffer a substantial injury.

  The past year and a half show otherwise.

  III.   THE PLAINTIFFS SHOW A SUBSTANTIAL POSSIBILITY OF SUCCESS ON
         THE MERITS OF THEIR CLAIMS.

         A. Supreme Court Precedent Does Not Establish A Public Health Emergency
            Exception To The First Amendment.

         The U.S. Supreme Court has reshaped its decisions in Jacobson v.

  Massachusetts, 197 U.S. 11 (1905), Zucht v. King, 260 U.S. 174 (1922), and Prince v.

  Massachusetts, 321 U.S. 158 (1944) over the last year. It has clearly established that,

  even during a public health emergency, the First Amendment’s prohibition on the

  attachment of special disabilities to religion still applies in full force. See Harvest Rock

  Church, Inc. v. Newsom, 141 S. Ct. 889(Mem) (Dec. 3, 2020) (granting certiorari and

  adopting Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63 (2020) as its

  decision). In other words, a state’s assertion of a public health emergency interest does

  not swallow the First Amendment even when it comes in the form of a vaccine mandate.

         The U.S. Supreme Court has also indicated that Jacobson and Zucht involved

  assertions of different rights than the ones that the Plaintiffs assert here. As Justice

  Gorsuch pointed out in his Cuomo concurrence and as Jacobson itself makes clear,



                                               8
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 9 of 18 PageID #: 110




  Henning Jacobson only asserted a generalized Fourteenth Amendment liberty interest

  claim in Jacobson, not a First Amendment claim, a suspect classification claim, or a claim

  of a fundamental right. Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 70

  (2020) (Gorsuch, J., concurring). Justice Gorsuch then makes the following observation:

           Put differently, Jacobson didn't seek to depart from normal legal rules during
           a pandemic, and it supplies no precedent for doing so. Instead, Jacobson
           applied what would become the traditional legal test associated with the
           right at issue—exactly what the Court does today. Here, that means strict
           scrutiny: The First Amendment traditionally requires a State to treat religious
           exercises at least as well as comparable secular activities unless it can
           meet the demands of strict scrutiny—showing it has employed the most
           narrowly tailored means available to satisfy a compelling state interest.

  Id. at 70.

           Likewise, in Zucht v. King, 260 U.S. 24 (1922), Rosalyn Zucht only asserted a

  generalized Fourteenth Amendment liberty claim against a school vaccination mandate

  and a vague equal protection claim. The Zucht Court relied on Jacobson to reject her

  claim.

           When the Supreme Court decided Jacobson, it had not given full force and

  meaning to the precise nature of the Fourteenth Amendment. The incorporation of the Bill

  of Rights and strong protections for fundamental unenumerated rights did not exist at the

  time that the Supreme Court decided Jacobson and Zucht. Thus, the controlling

  jurisprudence at the time meant that the Supreme Court did not examine unenumerated

  rights or enumerated rights guaranteed by the Fourteenth Amendment because it did not

  interpret the Fourteenth Amendment as protecting either form of individual rights.

           Incorporation and the Supreme Court’s substantive due process doctrine has

  changed the impact that Jacobson and Zucht have on First Amendment cases. The

  Supreme Court has indicated as much even though it has not specifically done so in a


                                                 9
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 10 of 18 PageID #: 111




  vaccine mandate case. See, e.g., Tandon v. Newsom, 141 S. Ct. 1294 (Apr. 9, 2021);

  Harvest Rock Church, Inc. v. Newsom, 141 S. Ct. 889(Mem) (2020); Roman Catholic

  Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63 (2020). There is a substantial possibility that

  either the Second Circuit or the Supreme Court will find that New York State Health

  Regulation, Title 10, § 2.61 creates similar circumstances requiring its intervention as

  discussed below.

         B. New York State Health Regulation, Title 10, § 2.61 Targets Religion For A
            Special Disability In Violation Of The First Amendment Because It Allows
            Healthcare Workers To Claim A Medical Exemption, But Not A Religious
            One.

         Although the First Amendment does not entitle religious observers to special

  dispensations from general criminal laws because of their religion, “[t]he Free Exercise

  Clause protect[s] religious observers against unequal treatment and subjects to the

  strictest scrutiny laws that target the religious for special disabilities based on their

  religious status.” Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S.Ct. 2012,

  2019 (2017) (internal citation and quotation marks omitted); see also Employment Div.,

  Dept. of Human Resources of Oregon v. Smith, 494 U.S. 872, 877 (1990). Thus, laws

  may not discriminate against “some or all religious beliefs.” Trinity Lutheran, 137 S.Ct. at

  2021 (quoting Church of Lukumi Babulu Aye, Inc. v. Hialeah, 508 U.S. 520, 532 (1993)).

  Laws that discriminate in such a manner are subject to the strictest scrutiny. Id. at 2019.

  Thus, the analysis of First Amendment Free Exercise claims begins with an analysis of

  whether a law is neutral and of general applicability. Fulton v. City of Philadelphia,

  Pennsylvania, 141 S. Ct. 1868, 1876 (Jun. 17, 2021).

         “A law is not generally applicable if it invite[s] the government to consider the

  particular reasons for a person’s conduct by providing a mechanism for individualized

                                              10
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 11 of 18 PageID #: 112




  exemptions.” Fulton, 141 S. Ct. at 1877 (internal quotation marks and citations omitted).

  “A law also lacks general applicability if it prohibits religious conduct while permitting

  secular conduct that undermines the government’s asserted interests in a similar way.”

  Id. While it is true that all laws are somewhat selective, the Supreme Court has held that

  specific “categories of selection are of paramount concern when a law has the incidental

  effect of burdening religious practice.” Church of the Lukumi Babalu Aye, Inc. v. City of

  Hialeah, 508 U.S. 520, 542 (1993).

         At least one circuit court has previously held that the grant of a medical exemption,

  but not a religious exemption, violates the neutrality and general applicability

  requirements of the Free Exercise Clause. In Fraternal order of Police Newark Lodge No.

  12 v. City of Newark, 170 F.3d 359 (3rd Cir. 1999), now-Justice Samuel Alito held that a

  police department’s medical exemptions from a shaving policy, but denial of religious

  exemptions, constituted a set of individualized exemptions within the meaning of Lukumi.

  Of particular concern to Justice Alito and his fellow Third Circuit judges was when “the

  government does not merely create a mechanism for individualized exemptions, but

  instead, actually creates a categorical exemption for individuals with a secular objection,

  but not for individuals with a religious objection.” Id. at 365. Thus, they held that such a

  categorical distinction triggered strict scrutiny because the medical exemption

  undermined the government’s interests in the same way that the religious exemption did.

  Id.

         Additionally, in Tandon v. Newsom, 141 S. Ct. 1294, 1296 (Apr. 2021), the

  Supreme Court held that whether two activities or exemptions are comparable for




                                              11
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 12 of 18 PageID #: 113




  purposes of a Free Exercise Clause analysis is determined by the risks that they pose,

  not the reasons for giving them.

         In their public statements justifying New York State Health Regulation, Title 10, §

  2.61, the Defendants have argued that a mandatory COVID-19 vaccination for healthcare

  workers is necessary to protect public health. This argument, however, falter under New

  York State Health Regulation, Title 10, § 2.61’s system of individualized exemptions that

  entertains requests for secular (medical) exemptions while categorically excluding

  requests for religious exemptions.

         The empty platitudes that the Defendants have offered the public ignore reality.

  Regardless of whether a healthcare worker claims a medical or a religious exemption,

  they enter hospitals and other covered entities unvaccinated and, in the Defendants’

  eyes, more likely to spread COVID-19 than their peers. COVID-19, and the spread of

  COVID-19, will not inquire as to a healthcare worker’s reasons for being exempt from the

  Defendants’ COVID-19 vaccination requirement. As set forth in Tandon, the law does not

  inquire why either when considering which level of constitutional scrutiny to apply. The

  plain truth of the matter is that the Defendants consider all unvaccinated healthcare

  workers to be a public health risk because of their increased likelihood to spread

  contagious disease.

         Because New York State Health Regulation, Title 10, § 2.61 provides a system of

  individualized exemptions, Fulton clearly mandates the conclusion that it is not a

  regulation of neutral and general applicability. Thus, Supreme Court precedent requires

  the Court to apply strict scrutiny to New York State Health Regulation, Title 10, § 2.61.




                                              12
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 13 of 18 PageID #: 114




         It cannot survive strict scrutiny. Under a strict scrutiny analysis, a government

  defendant must show that the challenged law is narrowly tailored to further a compelling

  government interest. Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 172 (2015). New York

  State Health Regulation, Title 10, § 2.61 fails on both elements.

         First, the Defendants likely will claim a compelling interest in preventing the spread

  of COVID-19 and its variants in the healthcare community. As discussed above, however,

  they undermine the compelling nature of their interest by allowing healthcare workers to

  claim medical exemptions from their COVID-19 vaccination mandate. Once again,

  COVID-19, and the spread of COVID-19, will not inquire as to a healthcare worker’s

  reasons for being exempt from the Defendants’ COVID-19 vaccination requirement. By

  allowing medical exemptions, the Defendants have failed to state a compelling interest

  strong enough to infringe on the Plaintiffs’ First Amendment rights.

         Second, New York State Health Regulation, Title 10, § 2.61 does not even abide

  in the same universe as narrow tailoring does. The Defendants willingly provide

  accommodations to healthcare workers claiming medical exemptions, but mandate the

  termination of healthcare workers claiming religious exemptions and then bar them from

  working in healthcare until they bow to the COVID-19 vaccination mandate. Even

  assuming arguendo that the Defendants could constitutionally impose stricter

  requirements on healthcare workers who receive religious exemptions, the Defendants

  had many ways to limit their risk to public health. The Defendants could have required all

  exempt healthcare workers to work only with low-risk populations in the healthcare

  system. It could have required them to submit to regular COVID-19 testing, masking, and

  other restrictions.



                                               13
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 14 of 18 PageID #: 115




        They chose to do none of these things and completely ignored the fact that

  healthcare workers such as the Plaintiffs delivered quality and safe healthcare throughout

  the COVID-19 pandemic without being vaccinated. Last year, the Defendants

  categorically lauded the Plaintiffs as heroes. This year, they are trying to fire them with

  no consideration of how they can accommodate them. The First Amendment requires

  narrow tailoring, and the Defendants have not made any good faith efforts to narrowly

  tailor New York State Health Regulation, Title 10, § 2.61.

        The Supreme Court’s decision in Fulton clearly indicates that the Defendants’

  behavior is constitutionally impermissible, and its decisions in Tandon v. Newsom, 141 S.

  Ct. 1294 (Apr. 9, 2021); Harvest Rock Church, Inc. v. Newsom, 141 S. Ct. 889(Mem)

  (2020); and Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63 (2020) illustrate

  that Fulton, rather than Jacobson and Zucht, and its predecessors control. Under these

  cases and the rule that they establish, the Plaintiffs have a substantial possibility of

  prevailing on appeal, and the Court should issue an injunction prohibiting the Defendants

  from enforcing New York State Health Regulation, Title 10, § 2.61 while this appeal

  remains pending.

        C. New York State Health Regulation, Title 10, § 2.61 Violates The Plaintiffs’
           Fourteenth Amendment Rights To Privacy And Medical Freedom.

        The Supreme Court unequivocally established a fundamental right to privacy in the

  First, Fourth, Fifth, Ninth, and Fourteenth Amendments in Roe v. Wade and prior

  decisions. See Roe v. Wade, 410 U.S. 113, 152-53 (1973). While its precedents only

  covered matters pertaining to marriage, procreation, contraception, family relationships,

  and child rearing and education, the Roe Court refrained from confining it to just those




                                              14
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 15 of 18 PageID #: 116




  areas. Id. at 152-53. The Roe Court then elaborated on the medical nature of the decision

  that a woman must make on whether to elect an abortion:

         This right of privacy, whether it be founded in the Fourteenth Amendment's
         concept of personal liberty and restrictions upon state action, as we feel it
         is, or, as the District Court determined, in the Ninth Amendment's
         reservation of rights to the people, is broad enough to encompass a
         woman's decision whether or not to terminate her pregnancy. The detriment
         that the State would impose upon the pregnant woman by denying this
         choice altogether is apparent. Specific and direct harm medically
         diagnosable even in early pregnancy may be involved. Maternity, or
         additional offspring, may force upon the woman a distressful life and future.
         Psychological harm may be imminent. Mental and physical health may be
         taxed by child care. There is also the distress, for all concerned, associated
         with the unwanted child, and there is the problem of bringing a child into a
         family already unable, psychologically and otherwise, to care for it. In other
         cases, as in this one, the additional difficulties and continuing stigma of
         unwed motherhood may be involved. All these are factors the woman and
         her responsible physician necessarily will consider in consultation.

  Id. at 153.

         The Supreme Court then reaffirmed its decision in Planned Parenthood v. Casey,

  505 U.S. 833 (1992) and describe the choice on whether to get an abortion as one of the

  “most intimate and personal choices that a person may make in a lifetime, choices central

  to personal dignity and autonomy.” Id. at 851. Although the Casey Court located the right

  to an abortion under a Fourteenth Amendment liberty theory, it did not cast doubt on

  Roe’s formulation of the right as a right to privacy. Id. at 852-853.

         Under these decisions, the decision to terminate a pregnancy is inherently a

  private medical decision. While the Roe Court cited Jacobson for the proposition that the

  fundamental right to privacy did not completely remove conduct from state regulation, it

  held that states could only regulate the right when its interest became compelling and its

  regulations must be narrowly tailored. Roe, 410 U.S. at 154-56. In other words, Roe

  required state regulations to survive strict scrutiny.

                                               15
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 16 of 18 PageID #: 117




         If the right to elect a medical procedure to terminate the life of another being is a

  fundamental constitutional right, the right to decline a vaccination is also a fundamental

  constitutional right with similar roots in the Supreme Court’s precedents. See Cruzan v.

  Director, Missouri Department of Health, 497 U.S. 261 (1990) (holding that there is a

  fundamental constitutional right to refuse medical treatment). Like the right to abortion,

  the right to decline a vaccination is not an unlimited right, but one that is entitled to be

  protected by strict scrutiny.

         As discussed previously, the state of federal constitutional law has changed

  dramatically since Jacobson, and, as Justice Gorsuch pointed out, courts must follow

  Jacobson’s approach to selecting levels of scrutiny and issuing rulings. Because Philips

  and the other Second Circuit cases that the Defendants rely on blindly embrace Jacobson

  as dispositive for its holding instead of what it did, they cannot control this claim.

         New York State Health Regulation, Title 10, § 2.61 cannot survive strict scrutiny

  because there are ways where the Defendants can tailor their “solutions” for preventing

  the spread of COVID-19 while respecting the Plaintiffs’ rights – i.e., restricting them to

  working with low-risk patients while testing frequently and wearing the same personal

  protective equipment that they did throughout the entirety of the COVID-19 pandemic.

  Thus, there is a substantial possibility that the Plaintiffs will prevail on this argument on

  appeal.

  IV.    THE RELEVANT PUBLIC INTERESTS DECIDEDLY WEIGH IN FAVOR OF THE
         PLAINTIFFS.

         The rights to religious freedom, privacy, and medical freedom are enshrined in the

  U.S. Constitution. The right to be free from religious discrimination is enshrined in Title

  VII of the Civil Rights Act and New York state law. The repeated efforts that society has


                                                16
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 17 of 18 PageID #: 118




  made to articulate the public’s supreme interest in protecting religious freedom cannot be

  clearer. The effort that it has made to secure privacy and medical freedom is also clear.

         While protecting the public health is undoubtedly an important public interest, it

  can only go so far. As the Supreme Court indicated in Roman Catholic Diocese of

  Brooklyn v. Cuomo, “even in a pandemic, the Constitution cannot be put away and

  forgotten.” 141 S.Ct. 63, 68 (2020). This principle has held especially true in the context

  of the Supreme Court’s First Amendment cases concerning religion where it has required

  state defendants to show that “public health would be imperiled” by less restrictive

  measures. Id. at 68.

         Here, the Plaintiffs have proposed less restrictive measures. The Defendants have

  not appeared to rebut them, and a stay is necessary both to afford the Defendants that

  opportunity as well as to allow the Plaintiffs an opportunity to oppose the Defendants’

  assertions.

                                         Conclusion

         For the foregoing reasons, the Plaintiffs respectfully request the Court to

  immediately issue injunction enjoining the enforcement of New York State Health

  Regulation, Title 10, § 2.61 until the Plaintiffs’ appeal of the Court’s order denying their

  motion for a temporary restraining order and a preliminary injunction is decided.


                                                          THE PLAINTIFFS
                                                          /s/ Norman A. Pattis /s/
                                                          NORMAN A. PATTIS, ESQ.
                                                          PATTIS & SMITH, LLC
                                                          383 Orange Street
                                                          New Haven, CT 06511
                                                          Tel: (203) 393-3017
                                                          Fax: (203) 393-9745
                                                          npattis@pattisandsmith.com

                                              17
Case 1:21-cv-04954-WFK-RER Document 9-1 Filed 09/13/21 Page 18 of 18 PageID #: 119




                                                        /s/ Cameron L. Atkinson /s/
                                                        CAMERON L. ATKINSON, ESQ.
                                                               Pro hac vice pending
                                                        PATTIS & SMITH, LLC
                                                        383 Orange Street
                                                        New Haven, CT 06511
                                                        Tel: (203) 393-3017
                                                        Fax: (203) 393-9745
                                                        catkinson@pattisandsmith.com

                                                        /s/ Earl A. Voss /s/
                                                        EARL A. VOSS, ESQ.
                                                               Pro hac vice pending
                                                        PATTIS & SMITH, LLC
                                                        383 Orange Street
                                                        New Haven, CT 06511
                                                        Tel: (203) 393-3017
                                                        Fax: (203) 393-9745
                                                        avoss@pattisandsmith.com


                               CERTIFICATE OF SERVICE

        I hereby certify that on the date above a copy of the foregoing was served by

  certified mail, email, and/or by fax upon Governor Hochul and Dr. Zucker or their proper

  representatives designated by law.

                                                        /s/ Norman A. Pattis /s/
                                                        NORMAN A. PATTIS, ESQ.




                                            18
